 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                         )
     Douglas Strobel,                      )        8:19-cv-01679-JVS-ADS
11                                         )
                                           )        ORDER OF DISMISSAL UPON
12                Plaintiff,               )
                                           )        SETTLEMENT OF CASE
13         v.                              )
                                           )
14   BMW of North America, LLC et          )
     al,                                   )
15                                         )
               Defendant(s).               )
16   ____________________________
17
           The Court having been advised by the counsel for the parties that the above-
18
     entitled action has been settled,
19
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
     without prejudice to the right, upon good cause being shown within 105 days, to
21
     reopen the action if settlement is not consummated.
22
23
           DATED: 1/16/2020
24
                                                 ___________________________
25
                                                    James V. Selna
26                                               United States District Judge
27
28
